                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION


PAUL LEROY WICKHAM, et al.,                  §
         Plaintiffs,                         §
                                             §
v.                                           §
                                             §   CASE NO. 6:19-cv-241-JDK-KNM
UNITED STATES OF AMERICA, et                 §
al.,                                         §
         Defendants.                         §
                                             §
                                             §

          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE

      This case was referred to United States Magistrate Judge K. Nicole Mitchell

pursuant to 28 U.S.C. § 636. On June 21, 2019, the Magistrate Judge issued a Report

and Recommendation (Docket No. 4), recommending that this action be dismissed

with prejudice for failure to state a claim on which relief may be granted. The Clerk

sent the Report and Recommendation to the plaintiffs by certified mail. They were

returned to the Court with the notation “Return to Sender, Unclaimed, Unable to

Forward” (Docket Nos. 5 & 6). No written objections have been filed.

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to



                                         1
file objections from ten to fourteen days). Here, Plaintiff did not file objections. The

Court therefore reviews the Magistrate Judge’s findings for clear error or abuse of

discretion and her conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that the standard of review is “clearly erroneous, abuse of

discretion and contrary to law” if no objections to a Magistrate Judge’s Report are

filed).

          Having reviewed the Magistrate Judge’s Report and Recommendations, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

Therefore, the Court adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 4) as the findings of this Court.

          Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 4) be ADOPTED and that the above-styled civil action be DISMISSED

WITH PREJUDICE for failure to comply with a court order and failure to prosecute.

All pending motions are DENIED as MOOT.

          So ORDERED and SIGNED this 17th day of July, 2019.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                           2
